Citation Nr: 0806547	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-03 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and R.H.




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The appellant had periods of active duty for training and 
inactive duty for training from June 1976 to April 1992, 
including active duty for training from August 1976 through 
October 1976.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  

In April 2007, the appellant and R.H. testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

In April and May 2007, the appellant submitted evidence, 
pertinent to her claim for entitlement to service connection 
for fibromyalgia, which had not yet been reviewed by the RO.  
She also submitted a written statement waiving RO 
consideration of the evidence in the first instance.  Thus, 
the Board will proceed to adjudicate the appellant's claims 
based on all evidence of record, irrespective of when that 
evidence was received.  


FINDINGS OF FACT

1.  A hearing loss disability was not caused or aggravated by 
an injury or disease incurred during active duty for training 
or by an injury incurred during inactive duty for training.  

2.  Tinnitus was not caused or aggravated by an injury or 
disease incurred during active duty for training or by an 
injury incurred during inactive duty for training.  

3.  Fibromyalgia was not caused or aggravated by an injury or 
disease incurred during active duty for training or by an 
injury incurred during inactive duty for training, including 
immunizations received during any such training.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 101(21),(24), 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2007).  

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 101(21),(24), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.6, 3.303 (2007).  

3.  The criteria for service connection for fibromyalgia have 
not been met.  38 U.S.C.A. §§ 101(21),(24), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.6, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Active military service includes any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. 
§ 3.6(a) and (d) (2007).  

It follows that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty for training, or from 
injury incurred or aggravated while performing inactive duty 
for training.  38 U.S.C.A. §§ 101(24), 106, 1131.  

Presumptive periods do not apply to active duty for training 
or inactive duty for training.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  Therefore, favorable application of 
38 C.F.R. §§ 3.307, 3.309 (presumption of service 
incurrence), 3.306 (presumption of aggravation), and 38 
U.S.C.A. §§ 1111, 1131 (presumption of soundness) regarding 
the appellant's service is not available.


Fibromyalgia

In the appellant's claim, received by VA in July 2003, she 
indicated that she suffered from fibromyalgia which began in 
1984.  During the April 2007 hearing, she explained the basis 
for her claim, testifying to her belief that flu vaccinations 
received when she first entered the Army Reserves in 1976 
caused her fibromyalgia.  Hearing transcript at 2 - 3.  
Specifically, that she believes the vaccine was for swine flu 
and that shortly after receiving the vaccination she 
developed problems with her legs, finding it more difficult 
to walk.  Id.  She stated that she reported to sick call and 
was told that she had fatigue.  Id at 4.  The appellant 
further testified that she received more vaccinations, 
including for smallpox, in 1980 prior to deployment for 
training in Germany, and that her legs continued to bother 
her, which, at that time, was attributed to jet lag.  Id. at 
4.  As to a diagnosis, the appellant testified to her memory 
that, in 1985, she was thought to be suffering from multiple 
sclerosis, but, following diagnostic tests, that diagnosis 
was abandoned.  Id. at 3, 8.  Finally, she testified that she 
could not recall when she was diagnosed with fibromyalgia, 
Id. at 2 - 3, but later during the hearing stated that the 
diagnosis was rendered by a nurse practitioner in, perhaps, 
1989 or 1990.  Id. at 17.

Service medical records include an immunization record 
showing that the appellant received an "A/NJ" flu vaccine 
in October 1976 and smallpox vaccinations in August 1976, 
November 1977, and August 1980.  There are no reports of 
symptoms involving the appellant's legs in the service 
medical records.  It appears that the flu vaccine received by 
the appellant in 1976 was the "swine flu" vaccine.  
However, even assuming that she did receive a swine flu 
vaccine, there is no competent evidence of record that her 
fibromyalgia is related to that vaccine.  

In support of her claim, the appellant has submitted numerous 
documents obtained from the internet.  These include a 
transcript of an interview for the television program "60 
minutes", from November 1979, with an attached internet 
address of http: //www.whale.to/vaccines/swine.html; a 
document bearing the internet address http: 
//www.whale.to/a/swine_fluq.html from an unspecified source, 
titled Swine Flu vaccine quotes; an article, The Influenza 
A/New Jersey (Swine Flu) Vaccine and Guillain-Barré Syndrome: 
The Arguments for a Causal Association, copyright 1997 by 
Elissa A. Laitin and Elise M. Pelletier obtained from the 
Drugs and Devices Information Line internet address http: 
//www.hsph.harvard.du/Organizations/DDIL/ddil.html; articles 
from Wikipedia, the free encyclopedia, titled Swine flu and 
Guillain-Barre' syndrome; and an article titled 1976: Fear of 
a great plague, by Paul Mickle / The Trentonian, with an 
internet address of http: //www.capitalcentury.com/1976.html.  

This evidence, to the extent that it could be considered 
treatise evidence, is not probative of an inservice 
incurrence of the appellant's claimed fibromyalgia or of a 
relationship between the appellant's fibromyalgia and her 
service, including any vaccinations she received during 
service.  

A medical treatise may be regarded as competent evidence 
where standing alone, the treatise discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. 
App. 509, 513 (1998).  In this case, the treatise evidence 
submitted by the appellant discusses possible relationships 
between Guillian-Barré syndrome and the swine flu vaccine.  
None of the evidence mentions fibromyalgia.  No evidence of 
record indicates that the appellant has been diagnosed with 
Guillian-Barré syndrome.  Thus, the treatise evidence 
submitted does not discuss generic relationships with any 
degree of certainty such that, under the facts of this case, 
a plausible causality exists between her claimed disability 
and a vaccination during service.  Indeed, the evidence is 
not relevant to the appellant's claim because it does not 
refer to a disease for which evidence shows she suffers, or 
from which she even contends she suffers.  

Nor does the record contain any competent medical evidence 
showing that the appellant's fibromyalgia is related to her 
service.  March 1986 clinical notes from Patrick Cahill, M.D, 
of the Billings Clinic, constitute the first medical evidence 
of record addressing her claimed disability.  Dr. Cahill 
noted that the appellant was referred to him from Dr. Bill 
Eischen for neurologic evaluation of numbness and tingling of 
the left side of the face.  The appellant reported these 
symptoms as beginning in February 1985.  There is no mention 
that the appellant had symptoms involving her legs and there 
is no mention of a cause for the symptoms.  Dr. Cahill 
indicated that neurological examination and testing were 
normal and provided a diagnosis of sensation disturbance of 
unknown cause.  Dr. Cahill did not diagnose the appellant 
with any specified disease or mention her service or 
immunizations. Hence, the evidence from Dr. Cahill provides 
no basis for finding a nexus between the veteran's service 
and her fibromyalgia.

The first clinical reference to fibromyalgia of record is a 
VA outpatient treatment report of September 2003.  At that 
time she reported having had fibromyalgia for 18 years.

Of record is an assessment by Kristine Hunter, M.D in March 
2004 private clinic notes.  These notes contain the 
appellant's report that she had symptoms of fibromyalgia 18 
years earlier but was first diagnosed in 1996.  Also of 
record are clinical notes from Jennifer Brunsdon, M.D. dated 
from 2005 through 2007.  These contain an active problems 
list that includes "Fibromyalgia 20 years".  

The Board finds that the statements of fibromyalgia of 20 
years and symptoms of fibromyalgia of 18 years are not 
medical evidence of fibromyalgia of that duration as the 
notations necessarily come only from the appellant's own 
reports.  Regardless, even if the appellant had symptoms of 
fibromyalgia from 1984 or 1986, such provides evidence 
against her claim as it contradicts her report of symptoms 
immediately following her October 1976 vaccinations and 
provides no etiological relationship to those vaccinations.  

The only evidence relating the appellant's fibromyalgia or 
symptoms of such to her service is her own testimony.  This 
testimony is based on a connection between a disease the 
appellant has not been diagnosed with, Gullian- Barré 
syndrome, and a swine flu vaccination.  This testimony 
amounts to a medical nexus opinion that the appellant is not 
competent to render.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"); see also Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  (explaining in 
footnote 4 that a layperson is competent to provide a 
diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).  She testified that she had not been treated for 
the condition in any military facility while in the Guard, 
and the evidence does not otherwise show the incurrence or 
onset of fibromyalgia during any period of active duty for 
training.

In short, the record is absent for any evidence that the 
appellant's fibromyalgia is etiologically related to any 
period of her service.  The competent evidence of record 
shows that the appellant has been evaluated by medical 
professionals for her reported symptoms and those 
professionals have never linked her symptoms to her service, 
including vaccines received during service.  This is itself 
evidence against her claim.  As the preponderance of evidence 
is against her claim for service connection for fibromyalgia, 
her claim must be denied.  




Hearing loss and tinnitus

In her claim received by VA in July 2003, the appellant 
indicated that she suffered from hearing loss and tinnitus 
that began in 1976.  During her April 2007 hearing, she 
testified that she was exposed to loud noise from generators 
while working as a clerk in a motor pool maintenance area 
during active duty for training and inactive duty for 
training.  Hearing transcript at 5.  R.H. testified that he 
was a motor sergeant for the unit in which the appellant 
served and to the loudness of the generators.  Id. at 6.  The 
appellant went on to testify that this service in a high 
noise maintenance area occurred while she served in the Army 
Reserves, but that after she left the Army Reserves to join 
the National Guard, in 1982, she worked in a less noisy 
environment.  Id. at 6 - 7.  She also testified that by 1982 
she experienced ringing in the ears and her hearing was so 
degraded that she had to read lips in order to understand 
what a person was saying, reporting that this had not changed 
to the present day.  Id. at 7.  

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2007).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.

Service medical records contain reports of medical 
examinations and reports of medical history from June 1976, 
June 1981, September 1985, and June 1990.  The appellant's 
hearing was normal in June 1976.  

The June 1981 report of medical examination shows pure tone 
thresholds measured in the left ear at 500, 1000, 2000, 3000, 
and 4000 Hertz of 5, 10, 10, 20, and 40 decibels, 
respectively.  Pure tone thresholds measured in the right ear 
at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 10, 0, 5, 
and 0 decibels respectively.  

The September 1985 report of medical examination shows pure 
tone thresholds measured in the left ear and in the right 
ear, at 500, 1000, 2000, and 4000 Hertz were 5, 5, 5, and 5 
decibels, respectively, with no measurements recorded at 3000 
Hertz for either ear.  

The June 1990 report of medical examination shows pure tone 
thresholds measured in the left ear at 500, 1000, 2000, 3000, 
and 4000 Hertz were 10, 10, 15, 10, and 35 decibels, 
respectively.  Pure tone thresholds measured in the right ear 
at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 15, 10, 5, 
and 5 decibels, respectively.  

From this evidence, only the threshold of 40 decibels at 4000 
Hertz for the left ear, measured in June 1981 reflects what, 
if other than transitory, would be a hearing loss disability 
for VA purposes.  However, by June 1990, 8 years after the 
appellant, by her own testimony, was exposed to loud noise 
during service, the medical evidence shows that she had no 
hearing loss disability as defined by VA regulations.  

Contrary to the appellant's testimony that since prior to 
1982 she has had ringing in the ears and has had to read lips 
in order to understand speech, she indicated otherwise in all 
of the reports of medical history.  In each of those reports, 
dated in June 1981, September 1985, and June 1990, she 
indicated that she did not then have and had never had 
hearing loss, or ear, nose or throat trouble.  

Also of record are results of audiologic testing in January 
1999 from Comprehensive Hearing Services.  These results are 
in graphical format, which the Board is not competent to 
interpret.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  
Regardless, these results were of record at the time of the 
September 2003 VA examination and, as explained below, the 
audiologist who conducted that examination was competent to 
interpret the data and indicated that she had reviewed the 
appellant's claims file

In September 2003, VA afforded the appellant a hearing 
examination.  Audiologic testing showed pure tone thresholds 
measured in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz of 30, 35, 30, 35, and 40 decibels.  Pure tone 
thresholds measured in the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz were 30, 30, 15, 10, and 5 decibels.  
Speech recognition was 94 percent for the left ear and 96 
percent for the right ear.  This shows that the appellant has 
a current left ear hearing loss disability.  

Whether the appellant's current hearing loss disability or 
her claimed tinnitus warrants service connection depends on 
whether there is a nexus between that disability and her 
service.  The audiologist who examined the appellant in 
September 2003 provided a medical opinion as to whether her 
current hearing loss disability and her reports of tinnitus 
were etiologically related to her service.  The audiologist 
noted in her report that she had reviewed the veteran's 
claims file and she recounted a detailed history from that 
claims file and from information provided by the appellant.  

The audiologist opined that the appellant's hearing loss and 
tinnitus are most likely related to events after her service.  
She explained that, although the appellant asserted that she 
experienced tinnitus during basic training, there were no 
reports of such in her records.  She also took into account 
the change in the appellant's left ear high frequency 
hearing, but maintained that that her present hearing loss 
was unrelated to service.  Because the audiologist examined 
the appellant and considered her entire medical history, the 
Board finds the audiologist's opinion highly probative as to 
the absence of a nexus between the appellant's current 
hearing loss and tinnitus and her service.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  The record is absent 
for a competent etiological opinion to the contrary.  

In conclusion, the preponderance of evidence is against the 
appellant's claims for entitlement to service connection for 
bilateral hearing loss and tinnitus and these claims must be 
denied.  The evidence in this case, as to all claims on 
appeal, is not so evenly balanced so as to allow application 
of the benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007).  


Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the appellant was notified as to how VA assigns 
disability ratings and effective dates by means of a letter 
dated in March 2006.  However, absent readjudication of the 
appellant's claim by the RO following that letter, which has 
not occurred, the curative effect of the notice is uncertain.  
Regardless, error in providing her with notice as to 
assignment of disability ratings and effective dates is 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed conditions.  

Here, the remaining VCAA duty to notify was satisfied by way 
of a letter sent to the appellant July 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  This letter also asked the appellant to 
submit evidence and/or information, which would include that 
in her possession, to the AOJ.

VA has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a claimant's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the claimant's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the claimant's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As explained above, the record is absent for evidence of the 
second factor listed under 38 U.S.C. § 5103A(d), that is, 
evidence of fibromyalgia or relevant injury during active 
duty for training or inactive duty for training.  Therefore, 
the Board declines to afford the appellant a VA examination 
or obtain an opinion as to her claim for this disability.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, and the appellant has submitted private 
treatment records and what could be construed as medical 
treatise evidence.  She was provided an opportunity to set 
forth her contentions during the hearing before the 
undersigned Veterans Law Judge and was afforded a VA 
audiology examination in September 2003.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for fibromyalgia is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


